Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2014-006
Release Date: 9/12/2014
CC:ITA:B03:SKBird
POSTS-149473-13
UILC:

162.00-00, 162.25-00, 263.00-00, 263.12-00

date:

August 11, 2014

to:

from:

subject:

Michael P. Corrado
Area Counsel (Heavy Manufacturing & Pharmaceuticals)
(Large Business & International)
Andrew J. Keyso, Jr.
Associate Chief Counsel
(Income Tax & Accounting)

Legal Fees Incurred by Drug Manufacturers Under the Hatch-Waxman Act
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUES
1. If a drug manufacturer files an Abbreviated New Drug Application (ANDA) with
¶ IV certification, are the legal fees the drug manufacturer incurs to defend
against a 35 U.S.C. § 271(e)(2) patent infringement suit required to be
capitalized under § 263(a) of the Internal Revenue Code and § 1.263(a)-4 of the
Income Tax Regulations?
2. If a drug manufacturer holds a patent on a drug for which an ANDA with ¶ IV
certification is filed, are the legal fees incurred by the drug manufacturer to try to
establish that the manufacture, use, or sale of the drug subject to the ANDA
would infringe the drug manufacturer’s patent required to be capitalized under
§ 1.263(a)-4(d)(9) of the regulations?
CONCLUSIONS
1. Where a drug manufacturer files an ANDA with ¶ IV certification, the legal fees
the drug manufacturer incurs to defend against a 35 U.S.C. § 271(e)(2) patent

POSTS-149473-13

2

infringement suit are required to be capitalized under § 263(a) of the Code and
§§ 1.263(a)-4(d)(5) and 1.263(a)-4(b)(1)(v) of the regulations.
2. Where a drug manufacturer holds a patent on a drug for which an ANDA with
¶ IV certification is filed, the legal fees incurred by the drug manufacturer to try to
establish that the manufacture, use, or sale of the drug subject to the ANDA
would infringe the drug manufacturer’s patent generally are not required to be
capitalized under § 1.263(a)-4(d)(9) of the regulations.
FACTS
The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301–399d, provides that Food
and Drug Administration (FDA) approval must be obtained before a new drug can be
legally marketed and sold in the United States. 21 U.S.C. § 355. A company seeking to
market a drug that has never been approved before (also called an innovator drug)
must submit a New Drug Application (NDA) to the FDA. The NDA is the vehicle through
which a drug sponsor formally proposes that the FDA approve a new pharmaceutical for
marketing and sale in the U.S.
With the stated purpose of expediting the availability of less costly generic drugs, the
Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417
(the Hatch-Waxman Act), established an “abbreviated” application process, known as
an Abbreviated New Drug Application (ANDA), for the review and ultimate approval of
generic equivalents of previously approved (post 1962) innovator drugs. Generic drug
applications are termed “abbreviated” because they are generally not required to
include preclinical (animal) and clinical (human) data to establish safety and
effectiveness. Instead, generic applicants must scientifically demonstrate that their
product is bioequivalent (i.e., performs in the same manner as the innovator drug).
In addition to expediting review of the safety and bioequivalence of generic drug
products prior to approval for marketing, the ANDA process is also designed to
accelerate the resolution of any patent infringement issues that may arise from the
manufacture, use, or sale of a generic equivalent of an innovator drug. Thus, an ANDA
applicant is required to certify (1) whether a patent exists covering the innovator drug
that is relevant to the generic equivalent, and, if so, (2) whether the patent has expired,
(3) whether approval is being requested to begin marketing the generic drug after the
relevant patent has expired, or (4) whether, although a relevant patent exists, the patent
is invalid, unenforceable, or will not be infringed by the manufacture, use, or sale of the
drug product for which the application is submitted (this fourth certification is known as a
paragraph IV patent certification or ¶ IV certification).
In the case of an ANDA with ¶ IV certification, the first successful applicant is generally
entitled to a 180-day exclusivity period (beginning from the first commercial offering of
its drug) during which the FDA is not authorized to issue approval to any other generic
drug manufacturer.

POSTS-149473-13

3

A ¶ IV certification application allows for the testing and development of a generic drug
prior to patent expiration because under 35 U.S.C. § 271(e)(1) it is not an act of
infringement to make or use a patented invention (other than a new animal drug or
veterinary biological product) solely for the purpose of filing for regulatory approval to
manufacture and sell a generic drug.
While making or using a patented drug in order to complete an ANDA is not an act of
patent infringement, the act of filing an ANDA with ¶ IV certification constitutes an act of
patent infringement, providing courts with jurisdiction to resolve patent issues before
actual sale of the generic drug. 35 U.S.C. §§ 271(e)(2), (4).
Under the ANDA process, the applicant must provide notice to the drug patent holder
that an ANDA ¶ IV certification has been filed. The drug patent holder may file an
infringement suit against the ANDA applicant within 45 days of the date of notification
that an ANDA ¶ IV certification was filed (ANDA ¶ IV notice), in which case the FDA is
prohibited from approving the ANDA for 40 months (40-month stay). If prior to
expiration of the 40-month stay the court determines that the patent is not valid or is not
infringed, FDA approval shall be made effective on the date that the court enters
judgment. If prior to expiration of the 40-month stay the court determines that the patent
has been infringed, then FDA approval shall be made effective on the infringed patent
expiration date. If the drug patent holder does not bring an infringement suit within 45
days from the date on which the ANDA ¶ IV notice was received, FDA approval of the
ANDA shall be made effective immediately, pending completion of the FDA’s safety and
effectiveness review. See 35 U.S.C. §§ 271(e)(4), 355(j)(5)(B)(iii). However, FDA
approval may be withdrawn or altered if a patent infringement suit is filed after the 45day period and a court determines that the patent has been infringed. See Mylan Labs.
v. Thompson, 389 F.3d 1272 (D.C. Cir. 2004). If FDA approval of the ANDA becomes
effective while the patent infringement suit is still pending, the ANDA applicant may
choose to wait for a final ruling from the court before commercializing the approved
drug, or may decide to commercialize the drug “at risk” of being sued for lost profits if
the patent is later found to be valid and infringed.
LAW AND ANALYSIS
Section 162(a) of the Code generally allows a deduction for all ordinary and necessary
expenses paid or incurred during the taxable year in carrying on a trade or business.
Section 263(a) generally requires capitalization of amounts paid for permanent
improvements or betterments made to increase the value of any property or estate.
Section 1.263(a)-4 of the regulations provides rules for applying § 263(a) to amount
paid to acquire or create intangibles.
Under § 1.263(a)-4(b)(1)(ii), a taxpayer must capitalize an amount paid to create an
intangible described in § 1.263(a)-4(d).

POSTS-149473-13

4

Under §1.263(a)-4(d)(5)(i), a taxpayer must capitalize amounts paid to a governmental
agency to obtain, renew, renegotiate, or upgrade its rights under a trademark, trade
name, copyright , license, permit, franchise, or other similar right granted by that
governmental agency.
Under § 1.263(a)-4(e)(1)(i), a taxpayer must capitalize an amount paid to facilitate the
acquisition or creation of an intangible described in § 1.263(a)-4(d) if the amount is paid
in the process of investigating or otherwise pursuing the transaction. Whether an
amount is paid in the process of investigating or otherwise pursuing the transaction is
determined based on all the facts and circumstances. In determining whether an
amount is paid to facilitate a transaction, the fact that the amount would (or would not)
have been paid but for the transaction is relevant, but is not determinative.
Under § 1.263(a)-4(e)(3), the term “transaction” means all of the factual elements
comprising an acquisition or creation of an intangible and includes a series of steps
carried out as part of a single plan.
Section 1.263(a)-4(d)(9)(i) requires a taxpayer to capitalize amounts paid to another
party to defend or perfect title to intangible property if that other party challenges the
taxpayer’s title to the intangible property.
The origin of the claim litigated test established in United States v. Gilmore, 372 U.S. 39
(1963), generally determines whether an amount incurred in litigation that may affect a
taxpayer’s title to property is currently deductible under § 162(a). See also Woodward
v. Commissioner, 397 U.S. 572 (1970); United States v. Hilton Hotels Corp., 397 U.S.
580 (1970). In Gilmore, the Court held that “the origin and character of the claim with
respect to which an expense was incurred, rather than its potential consequences upon
the fortunes of the taxpayer, is the controlling basic test of whether the expense [is]
‘business’ or ‘personal’ and hence whether it is deductible or not...”. Gilmore at 49.
In applying the origin of the claim test, the taxpayer’s purpose in undertaking or
defending a particular piece of litigation is not relevant. See Woodward at 578. The
origin of the claim test is an objective inquiry to determine the origin and character of the
claim, taking into account all of the facts and circumstances; it is not a test dependent
on the formal titles to pleadings or subjective motives. Thus, while legal fees paid by a
business in connection with business-related litigation generally are deductible as
ordinary and necessary expenses under § 162, litigation fees with their origin in a
capital transaction are required to be capitalized under the origin of the claim test.
ANDA Applicant
Where a drug manufacturer seeks FDA approval of an ANDA with ¶ IV certification, the
question is whether the costs of defending a patent infringement claim brought following
ANDA ¶ IV notice must be capitalized as part of the costs to obtain FDA approval to
market and sell a generic drug.

POSTS-149473-13

5

In general, costs to defend against a claim of patent infringement are deductible on the
theory that the taxpayer is protecting or maintaining its income-generating business.
However, the law has long recognized that otherwise deductible costs, when incurred in
a capital transaction, must be capitalized. Commissioner v. Idaho Power Co., 418 U.S.
1 (1974).
It is uncontested that direct costs incurred to obtain approval to market and sell a
generic drug must be capitalized. Under § 1.263(a)-4(d)(5)(i), a taxpayer must
capitalize amounts paid to a governmental agency to obtain, renew, renegotiate, or
upgrade its rights under a license, permit, franchise, or other similar right granted by
that governmental agency. A generic drug manufacturer must obtain FDA approval to
market and sell its generic drug and must file an ANDA (or NDA) in order to obtain such
approval. FDA approval of an ANDA creates for the applicant an intangible identified in
§ 1.263(a)-4(d)(5)(i). Thus, the application fees incurred in pursuit of FDA approval for
an ANDA must be capitalized as part of the acquisition costs for the approval to market
and sell a generic drug.
Patent infringement defense costs incurred in the ANDA process are not amounts paid
directly to the FDA to obtain a right to market and sell. If they are capitalizable, it is
because they are “transaction costs” that facilitate the acquisition or creation of a right
to market or sell under § 1.263(a)-4(d)(5)(i). The facilitation standard under § 1.263(a)4(e)(1)(i) is intentionally broad in scope (all costs paid in the process of investigating or
otherwise pursuing the transaction), as is the definition of “transaction” (all of the factual
elements comprising an acquisition or creation of an intangible, including a series of
steps carried out as part of a single plan). Pursuit of a transaction does not require the
successful completion of a transaction; it merely requires a taxpayer to attempt to gain
or accomplish the transaction.
Under the statutory scheme established by the Hatch-Waxman Act, resolution of the
patent claims is an integral step in the process of pursuing FDA approval of an ANDA
with ¶ IV certification. An applicant must certify not only that the generic drug is
biologically equivalent to one or more drugs for which a patent exists, but that the patent
is (or patents are) invalid, unenforceable, or will not be infringed by the manufacture,
use, or sale of the drug product for which the application is submitted. As part of this
certification process, the applicant must provide notice to the drug patent holder that an
ANDA ¶ IV certification has been filed and, if the drug patent holder files an infringement
suit against the ANDA applicant within 45 days of the ANDA ¶ IV notice, the FDA is
prohibited from approving the ANDA for 40 months. Further, the effective date of FDA
approval becomes dependent on how the patent infringement litigation is resolved and
the nature of any court order. See 35 U.S.C. §§ 271(e)(4), 355(j)(5)(B)(iii). Even if a
patent infringement suit is filed after the 45-day window has expired, the effective date
of FDA approval may still be altered if the ANDA applicant loses the patent infringement
case. See Mylan Labs. v. Thompson, 389 F.3d 1272 (D.C. Cir. 2004). The effective
date of FDA approval is therefore dependent on the outcome of any patent infringement
litigation that arises as a direct result of the filing of an ANDA with ¶ IV certification.

POSTS-149473-13

6

The infringement suit pursuant to an ANDA with ¶ IV certification is so integral to the
process by which generic drug manufacturers obtain approval to market and sell a
generic version of a drug that the litigation costs to defend the suit are incurred “in the
process of pursuing” such approval. A patent infringement suit following an ANDA with
¶ IV certification is distinguishable from the typical non-ANDA patent infringement suits
brought outside of the Hatch-Waxman framework. The deemed act of infringement
created by filing an ANDA with ¶ IV certification is uniquely designed to permit patent
issues to be resolved without actual acts of infringement (e.g., manufacturing, using, or
selling) that are generally required in order for infringement to exist, and the outcome of
that patent resolution can affect the rights the FDA will grant to the applicant (e.g., the
date of FDA approval; a potential 180-day exclusivity period). Under the HatchWaxman Act, the two events, the filing of an ANDA with ¶ IV certification and the
defense of the patent infringement suit, are elements of a unified statutory scheme for
obtaining FDA approval to market and sell a generic drug.
We conclude that the patent defense litigation following an ANDA with ¶ IV certification
originates in a capital transaction: the application for FDA approval to market and sell a
generic drug, and that the costs of such litigation facilitate that transaction and must be
capitalized under § 1.263(a)-4(e)(1).
Our conclusion is consistent with the underlying purpose of the capitalization rules,
which attempt to match expenses with the income generated by those expenses. In
filing an ANDA with ¶ IV certification, an applicant is seeking to obtain the right to
market and sell a generic drug in advance of actually manufacturing and selling that
drug. All costs the generic drug maker incurs in the process of seeking FDA approval
are better matched against the income derived from future sales of a generic drug,
sales that cannot commence until after FDA approval is received.
Patented Drug Manufacturer
In the case of a drug manufacturer that holds a patent on a drug for which an ANDA
with ¶ IV certification is filed, the legal fees incurred by the drug manufacturer to try to
establish that the manufacture, use, or sale of the drug subject to the ANDA would
infringe the drug manufacturer’s patent are incurred to defend an existing intellectual
property right, and not as part of the creation of a new intangible.
A taxpayer must capitalize amounts paid to another party to defend or perfect title to
intangible property if that other party challenges the taxpayer’s title to the intangible
property. § 1.263(a)-4(d)(9)(i); Safety Tube Corp. v. Commissioner, 168 F.2d 787 (6th
Cir. 1948) (legal fees required to be capitalized where controversy was over which party
had title and ownership of the patent). This rule, however, is “not intended to require
capitalization of amounts paid to protect property against infringement and to recover
profits and damages as a result of an infringement, which are generally deductible as
ordinary and necessary business expenses under § 162(a). See, e.g., Urquhart v.
Commissioner, 215 F.2d 17 (3rd Cir. 1954) (expenditures made by a licensor of patents
to protect against infringement and to recover profits and damages were made to

POSTS-149473-13

7

protect, conserve, and maintain business profits, and not to defend or perfect title to
property). Whether an amount is paid to defend or perfect title, on the one hand, or to
protect against infringement, on the other, is a factual matter.” Preamble to Prop. Regs.
Guidance Regarding Deduction and Capitalization of Expenditures, 67 Fed. Reg.
77701-01 at 77705, 2003-1 C.B. 373.
The nature of costs incurred in a patent infringement suit is a factual matter, and the
federal tax treatment of costs incurred in a patent infringement suit depends on the
nature of the costs. Patent infringement costs are capital if incurred for the defense or
perfection of title to the patent. On the other hand, patent infringement costs are
deductible if incurred to protect against infringement of the patent. If the costs are
incurred for both purposes, then a direct tracing, if possible, or a reasonable allocation
of costs if a direct tracing is not possible, is necessary to determine the proper
treatment of the patent infringement costs for federal tax purposes.
Section 1.263(a)-4(d)(9)(iii) provides a patent infringement example that contains
defense of title costs in which one party is accused of having stolen from the first party
the technology upon which the patent is based:
R corporation claims to own an exclusive patent on a particular
technology. U corporation brings a lawsuit against R, claiming that U is
the true owner of the patent and that R stole the technology from U. The
sole issue in the suit involves the validity of R’s patent. R chooses to
settle the suit by paying U $100,000 in exchange for U’s release of all
future claim to the patent. R’s payment to U is an amount paid to defend
or perfect title to intangible property under paragraph (d)(9) of this section
and must be capitalized.
In the example, title is at issue because U asserts that as the original developer of the
technology it, and not R, is the true owner of the patent. Therefore the costs paid by R
corporation in the patent infringement litigation are subject to capitalization under
§ 1.263(a)-4(d)(9)(i).
In the context of patent infringement suits arising from an ANDA with ¶ IV certification,
however, costs incurred to defend against a claim that the patent holder does not have
proper ownership of the patent are likely to be rare. Innovator drugs take years to gain
FDA approval. The FDA application process is transparent and well documented. All
approved drugs are publicly listed, and ownership of any associated patent or patents is
well documented. Furthermore, ¶ IV certification does not challenge ownership of a
patent but rather provides that the patent for the listed drug is not valid, or will not be
infringed by the generic drug. Thus, while not out of the realm of possibility, raising a
question about whether the notified patent holder of a listed drug is the true owner of the
patent would be unusual in patent infringement litigation arising from an ANDA with ¶ IV
certification.

POSTS-149473-13

8

On the other hand, certification that the patent for a drug is not valid, or will not be
infringed by the generic drug, will generally raise questions regarding the validity of the
patent itself, such as the extent of coverage afforded by the patent or whether the
technology encompassed by the patent was unique when the patent was applied for.
Although such challenges may raise questions regarding the protection afforded by the
patent, or even whether the patent was properly issued by U.S. Patent and Trademark
Office, these challenges do not raise the question of whether the patent holder is the
true owner of the patent.
Defense of the scope and valid issuance of a patent protects the patent holder’s rights
against infringement. As noted, costs incurred to protect a patent holder’s rights against
infringement and to permit the patent holder to protect profits and avoid damages as a
result of an infringement are generally deductible as ordinary and necessary business
expenses under § 162(a).
In conclusion, where a drug manufacturer holds a patent on a drug for which an ANDA
with ¶ IV certification is filed, the legal fees incurred by the drug manufacturer to try to
establish that the manufacture, use, or sale of the drug subject to the ANDA would
infringe the drug manufacturer’s patent generally are not required to be capitalized
under § 1.263(a)-4(d)(9). It would be highly unusual in the context of a patent
infringement suit arising from an ANDA with ¶ IV certification for the ownership or title to
the patent to be in question. However, if that were the case, § 1.263(a)-4(d)(9) may
require capitalization of some portion of the drug manufacturer’s legal fees.
Please call us at (202) 317-5100 if you have any further questions.

cc: Donna P. Leone
Senior Attorney (Pittsburgh)
(Large Business & International)
Marjory A. Gilbert
Senior Counsel (Chicago)
(Large Business & International)
Patricia Y. Taylor
Associate Area Counsel (Newark, Group 1)
(Large Business & International)

